PER CURIAM.
In this automobile negligence action defendants-appellants seek to appeal' a pretrial order relating to limits of two policies of liability coverage issued by appellant Manchester Insurance and Indemnity Company to • defendant-appellant Jerry Wayne Hyde, in which order the trial court “stacked” the limits of each policy. Additionally, in the event the interlocutory appeal has been improvidently taken, appellants have petitioned for common law cer-tiorari to review the same order. Both cases have been consolidated.
This being an action at law, we construe the order appealed from as being a non-appealable interlocutory order.1 Moreover, concerning the viability of common law certiorari, we think that whether in error or not the trial court did not depart from the essential requirements of law in entering the order nor, if entered erroneously, did appellants suffer irrevocable injury therefrom.
In view whereof, the interlocutory appeal herein should be, and it is hereby, dismissed. Additionally, the petition and prayer for common law certiorari is denied.
McNULTY, C. J., and BOARDMAN and SCHEB, JJ., concur.

. Rule 4.2, F.A.R.